State of New York
                   Supreme Court, Appellate Division
                      Third Judicial Department
Decided and Entered: June 25, 2015                     519882
________________________________

In the Matter of ANDRE LEWIS,
                    Petitioner,
      v
                                            MEMORANDUM AND JUDGMENT
NEW YORK STATE DEPARTMENT OF
   CORRECTIONS AND COMMUNITY
   SUPERVISION,
                    Respondent.
________________________________


Calendar Date:   May 5, 2015

Before:   Peters, P.J., Lahtinen, Rose and Lynch, JJ.

                               __________


     Andre Lewis, Woodbourne, petitioner pro se.

      Eric T. Schneiderman, Attorney General, Albany (Marcus J.
Mastracco of counsel), for respondent.

                               __________


      Proceeding pursuant to CPLR article 78      (transferred to this
Court by order of the Supreme Court, entered      in Ulster County) to
review a determination of the Superintendent      of Eastern
Correctional Facility which found petitioner      guilty of violating
a prison disciplinary rule.

      Petitioner commenced this CPLR article 78 proceeding
challenging a tier II disciplinary determination finding him
guilty of possessing gang-related material. The Attorney General
has advised this Court that the determination at issue has been
administratively reversed, all references thereto have been
expunged from petitioner's institutional record, and the
mandatory surcharge has been refunded to petitioner's inmate
account. As petitioner has received all of the relief to which
he is entitled, the matter is dismissed as moot (see Matter of
                              -2-                  519882

Ramos v Department of Corr. & Community Supervision, 123 AD3d
1215, 1216 [2014]).

     Peters, P.J., Lahtinen, Rose and Lynch, JJ., concur.



      ADJUDGED that the petition is dismissed, as moot, without
costs.




                             ENTER:




                             Robert D. Mayberger
                             Clerk of the Court